DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
This office action is responsive to the amendment filed on 01/12/2022. As directed by the amendment: claims 16 and 23 have been amended, claims 1-15 and 26-27 have been cancelled and claims 28-34 have been added. Thus, claims 16-25 and 28-34 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24 and 28-29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites “a trigger safety member directly coupled to the lever” and independent claim 16 recites “latch assembly configured to releasably secure the lever in the second position, the latch assembly including a pin extending from the tab of the lever and a pin track disposed within the housing”. The combination of these limitations is not supported by the originally filed application. Specifically, the trigger safety member (fig. 15A-15D) and the latch assembly including a pin extending from the tab of the lever and a pin track disposed within the housing (fig. 6-11) are in different embodiments with no disclosure that they can be combined. Therefore this limitation is considered new matter. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 21-24 and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the second pivot" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the second pivot” will be interpreted as “the first pivot”. Appropriate correction is required.
Claim 21 recites “a trigger safety member directly coupled to the lever” and independent claim 16 recites “latch assembly configured to releasably secure the lever in the second position, the latch assembly including a pin extending from the tab of the lever and a pin track disposed within the housing”. As stated above, the combination of these limitations is not supported by the originally filed application. Furthermore, it is unclear how the trigger safety member and the latch assembly are combined. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-22, 30, and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dycus et al. (US 2006/0189981 A1) in view of Lam et al. (US 2009/0312603 A1).
Regarding claim 16 Dycus discloses (fig. 9 and 21) a surgical instrument, comprising: 
a housing 20; 
a handle 50 extending downwardly from the housing 20 (see fig. 3);
a shaft 12 extending distally from the housing 20 (see fig. 9 and [0073]); 
an end effector assembly 100 disposed at a distal end of the shaft 12 (see fig. 9), the end effector assembly 100 including first 110 and second 120 jaw members (see fig. 9 and [0079]), at least one of the first 110 or second 120 jaw members movable relative to the other between a spaced-apart position and an approximated position (see [0079]); 
a lever 40 pivotably coupled to the housing 20 via a first pivot 69 (see [0081]), the lever 40 including a tab extending into the housing (part with 69, see fig. 11) and a lever handle (part of 40 with 42, see fig. 11 and [0081]) extending out from the housing 20 to permit manual manipulation thereof (see fig. 9); 
a drive assembly 21 extending from the housing 20 through the shaft 12 to operably couple to the at least one of the first 110 or second 120 jaw members (element 32 of drive assembly, see [0079], [0091], and fig. 9), the drive assembly 21 operably coupled to lever 40 (see [0085]); such that pivoting the lever 40 relative to the housing 20 from a first position (position of fig. 9) to a second position (position of fig. 21) translates the drive assembly 21 through the housing 20 and the shaft 12 to thereby move the at least one of the first 110 or second 120 jaw members relative to the other from the spaced-apart position to the approximated position (see [0134]).
Dycus is silent regarding a latch assembly configured to releasably secure the lever in the second position, the latch assembly including a pin extending from the tab of the lever and a pin track disposed within the housing, the pin configured to travel through the pin track along a first path to lock the latch assembly and along a second path to unlock the latch assembly.
However Lam, in the same field of endeavor, teaches (fig. 9-12G) of a surgical instrument having a lever (74+78) including a tab 78 extending into a housing 72 (see fig. 11) and a lever handle 74 extending out from the housing 72 (see fig. 11), the lever connected to a drive assembly (120+228; see fig. 11 and [0103]) such that pivoting the lever relative to the housing from a first position to a second position translates the drive assembly to thereby move at least one of first or second jaw members relative to the other (see [0088] and [0103]-[0104]); a latch assembly 130 (see [0105]) configured to releasably secure the lever in the second position, the latch assembly including a pin 134 extending from the tab 78 of the lever (see fig. 12A and [0105]) and a pin track 138 disposed within the housing (see fig. 12A), the pin 134 configured to travel through the pin track 138 along a first path 142 to lock the latch assembly (see [0108]) and along a second path  144 to unlock the latch assembly (see [0108]).
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Dycus to have a latch assembly configured to releasably secure the lever in the second position, the latch assembly including a pin extending from the tab of the lever and a pin track disposed within the housing, the pin configured to travel through the pin track along a first path to lock the latch assembly and along a second path to unlock the latch assembly as taught by Lam, for the purpose of being able to maintain the position of the lever relative to the housing and thus the orientation of the jaws at one or more positions during operation of the actuation mechanism (see Lam [0105]).
Regarding claims 17 and 18, Dycus as modified discloses the claimed invention substantially as claimed, as set forth above for claim 16. Dycus further discloses (fig. 9 and 21) the drive assembly defines a longitudinal axis and wherein the first pivot 69 is located below the longitudinal axis (see fig. 9 and 21).
Regarding claim 19, Dycus as modified discloses the claimed invention substantially as claimed, as set forth above for claim 16. Dycus further discloses (fig. 9 and 21) a spring 22 disposed about the drive assembly (see fig. 9 and 21) and configured to bias the drive assembly distally, thereby biasing the at least one of the first or second jaw members towards the spaced-apart position (see [0122] and [0126]-[0127]).
Regarding claim 20, Dycus as modified discloses the claimed invention substantially as claimed, as set forth above for claim 16. Dycus further discloses (fig. 9-11, 21, and 30) a blade 205 operably coupled to the end effector assembly 100 (see fig. 10 and [0095]) and movable relative thereto between a retracted (fig. 10) position and a deployed position (fig. 30; see [0095]-[0096]); and a trigger 70 pivotably coupled to the housing 20 and extending from the housing 20 to permit manual manipulation thereof (see fig. 9 and [0089]), the trigger 70 operably coupled to the blade 205 and movable along an actuation path to move the blade 205 between the retracted position and the deployed position ([0089]).
Regarding claim 21, Dycus as modified discloses the claimed invention substantially as claimed, as set forth above for claim 20. Dycus further discloses (fig. 9-11, 21, and 30) a trigger safety member 65 directly coupled to the lever 40 (via 67a; see fig. 9 and [0085]) and configured such that, when the lever 40 is disposed in the first position (position of fig. 9), the trigger safety member 65 is disposed in the actuation path to block actuation of the trigger (see fig. 9), and when the lever is disposed in the second position (position of fig. 21), the trigger safety member 65 is displaced from the actuation path to permit actuation of the trigger 70 (see [0131], [0139]).
Regarding claim 22, Dycus as modified discloses the claimed invention substantially as claimed, as set forth above for claim 21. Dycus further discloses (fig. 9-11, 21, and 30) when the lever 40 is returned from the second position to the first position, the trigger safety member 65 forcibly urges the trigger 70 along the actuation path back towards an un-actuated position (the trigger safety member is connected to lever 40 about pivot 67a and biased into the first position by spring 22; when lever 40 is released from the locked second position, spring 22 will un-compress and force element 36 into the un-actuated position, element 36 will force element 65 into the un-actuated position, and element 65 will force trigger 70 into the un-actuated position; see ¶0085, 0127, 0157, fig. 9, and fig. 21). The language, "when the lever is returned from the second position to the first position, the trigger safety member forcibly urges the trigger along the actuation path back to the un-actuated position under the bias of the drive assembly" merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. "When the lever is returned from the second position to the first position, the trigger safety member forcibly urges the trigger along the actuation path back to the un-actuated position under the bias of the drive assembly" constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The Office submits that the device of Dycus meets the structural limitations of the claim, and the trigger safety member is capable of forcibly urging the trigger along the actuation path back to the un-actuated position (the trigger safety member is connected to lever 40 about pivot 67a and biased into the first position by spring 22; when lever 40 is released from the locked second position, spring 22 will un-compress and force element 36 into the un-actuated position, element 36 will force element 65 into the un-actuated position, and element 65 will force trigger 70 into the un-actuated position; see ¶0085, 0127, 0157, fig. 9, and fig. 21).
Regarding claim 30, Dycus as modified discloses the claimed invention substantially as claimed, as set forth above for claim 21. Dycus as modified is further silent regarding the latch assembly further includes a cantilever spring coupling the pin with the lever or coupling the pin track with the housing.
However Lam further teaches the latch assembly 130 further includes a cantilever spring 136 coupling the pin track 138 with the housing (via 132, see [0105] and fig. 12A).
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Dycus to have the latch assembly further includes a cantilever spring coupling the pin with the lever or coupling the pin track with the housing as taught by Lam, for the purpose of providing a force biasing the locking pin and thus biasing the jaws in the closed position (see Lam [0105] and [0108]).
Regarding claim 31, Dycus as modified discloses the claimed invention substantially as claimed, as set forth above for claim 16. Dycus as modified further teaches, Lam: the pin is formed with the tab 78 of the lever (the pin in in a slot of the lever, see fig. 12A and [0105]) and extends proximally therefrom (see annotated fig. 12A below).

    PNG
    media_image1.png
    347
    699
    media_image1.png
    Greyscale

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dycus in view of Lam as applied to claim 20 above, and further in view of Olson et al. (US 5,307,976). 
Regarding claim 25, Dycus as modified discloses the claimed invention substantially as claimed, as set forth above for claim 20. Dycus as modified is silent regarding the trigger is pivotably coupled to the housing via the first pivot.
However Olson, in the same filed of endeavor, teaches (fig. 2b) of a similar device having a lever 112 pivotally coupled to a housing 110 at a first pivot 113 and a trigger 114 pivotably coupled to the housing via the first pivot 113 (see fig. 2b, col. 5 ln. 32-46 and col. 7 ln. 17-29). 
Therefore, to provide the device of Dycus as modified with the trigger pivotably coupled to the housing via the first pivot would have been obvious to one of ordinary skill in the art, in view of the teachings of Olson, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that the trigger pivotably coupled to the housing via the first pivot used in Olson would allow the trigger of Dycus actuate a blade. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 33 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dycus in view of Lam as applied to claim 16 above, and further in view of Deville et al. (US 2009/0138003 A1) and Kertz (US 2006/0122631 A1).
Regarding claims 33 and 34, Dycus as modified discloses the claimed invention substantially as claimed, as set forth above for claim 16. Dycus as modified is silent regarding the handle is releasably engaged with the housing; the handle defines a battery housing therein.
However Deville, in the same field of endeavor, teaches (fig. 19-20) of a similar surgical instrument having a housing 1800, a handle 1804, and a lever 1810 (see fig. 19), wherein the handle has a battery 1880 housed therein (see fig. 20 and [0132]).
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Dycus as modified to have a battery in the handle, as taught by Deville, for the purpose of being able to have the device be cordless to allow for more reach and flexibility for the user (see Deville abstract).
Dycus as modified is silent regarding the handle is releasably engaged with the housing; the handle defines a battery housing therein.
However Kertz, in the analogous art of cordless medical devices, teaches (fig. 8) of a device having a handle 212 that is releasably engaged with a housing 214 (see fig. 8 and [0040]); the handle 121 defines a battery housing 228 therein (see [0040] and fig. 8).
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Dycus as modified to have the handle be releasably engaged with the housing and have the handle define a battery housing therein, as taught by Kertz, for the purpose of being able to remove the handle and replace or recharge the batteries (see Kertz [0040]).
Response to Arguments
Applicant’s arguments, see pg. 5, filed 08/12/2022, with respect to the rejection of claims 16-278 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 16-278 under 35 U.S.C. 112 has been withdrawn. 
Applicant’s arguments, see pg. 5-6, filed 08/12/2022, with respect to the rejection(s) of claim(s) the rejection of claim 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dycus and Lam.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,945,175 B2 in view of Dycus and Lam. 
Regarding claim 16, claim 1 of U.S. Patent No. 8,945,175 claims: a surgical instrument, comprising: 
a housing (see col. 11 ln. 23-24); 
an end effector assembly (see col. 11 ln. 25-26); 
a lever (see col. 11 ln. 23);
a latch assembly (see col. 11 ln. 1-2) configured to releasably secure the lever in the second position, the latch assembly including a pin and a pin track disposed within the housing, the pin configured to travel through the pin track along a first path to lock the latch assembly and along a second path to unlock the latch assembly (col. 11 ln. 28-45).
Claim 1 of U.S. Patent No. 8,945,175 doesn’t claim a handle extending downwardly from the housing; a shaft extending distally from the housing; the end effector assembly disposed at a distal end of the shaft, the end effector assembly including first and second jaw members, at least one of the first or second jaw members movable relative to the other between a spaced-apart position and an approximated position; the lever pivotably coupled to the housing via a first pivot, the lever including a tab extending into the housing and a lever handle extending out from the housing to permit manual manipulation thereof; a drive assembly extending from the housing through the shaft to operably couple to the at least one of the first or second jaw members, the drive assembly operably coupled to lever such that pivoting the lever relative to the housing from a first position to a second position translates the drive assembly through the housing and the shaft to thereby move the at least one of the first or second jaw members relative to the other from the spaced-apart position to the approximated position.
However Dycus, in the same field of endeavor, teaches (fig. 9 and 21) a surgical instrument, comprising: a housing 20; a handle 50 extending downwardly from the housing 20 (see fig. 3); a shaft 12 extending distally from the housing 20 (see fig. 9 and [0073]); an end effector assembly 100 disposed at a distal end of the shaft 12 (see fig. 9), the end effector assembly 100 including first 110 and second 120 jaw members (see fig. 9 and [0079]), at least one of the first 110 or second 120 jaw members movable relative to the other between a spaced-apart position and an approximated position (see [0079]); a lever 40 pivotably coupled to the housing 20 via a first pivot 69 (see [0081]), the lever 40 including a tab extending into the housing (part with 69, see fig. 11) and a lever handle (part of 40 with 42, see fig. 11 and [0081]) extending out from the housing 20 to permit manual manipulation thereof (see fig. 9); a drive assembly 21 extending from the housing 20 through the shaft 12 to operably couple to the at least one of the first 110 or second 120 jaw members (element 32 of drive assembly, see [0079], [0091], and fig. 9), the drive assembly 21 operably coupled to lever 40 (see [0085]); such that pivoting the lever 40 relative to the housing 20 from a first position (position of fig. 9) to a second position (position of fig. 21) translates the drive assembly 21 through the housing 20 and the shaft 12 to thereby move the at least one of the first 110 or second 120 jaw members relative to the other from the spaced-apart position to the approximated position (see [0134]).
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Claim 1 of U.S. Patent No. 8,945,175 to have a handle extending downwardly from the housing; a shaft extending distally from the housing; the end effector assembly disposed at a distal end of the shaft, the end effector assembly including first and second jaw members, at least one of the first or second jaw members movable relative to the other between a spaced-apart position and an approximated position; the lever pivotably coupled to the housing via a first pivot, the lever including a tab extending into the housing and a lever handle extending out from the housing to permit manual manipulation thereof; a drive assembly extending from the housing through the shaft to operably couple to the at least one of the first or second jaw members, the drive assembly operably coupled to lever such that pivoting the lever relative to the housing from a first position to a second position translates the drive assembly through the housing and the shaft to thereby move the at least one of the first or second jaw members relative to the other from the spaced-apart position to the approximated position as taught by Dycus, for the purpose of being able to have an end effector that grasps tissue and being able to open and close that end effector (see Dycus [0079] and [0085]).
Claim 1 of U.S. Patent No. 8,945,175 as modified is silent regarding the latch assembly including a pin extending from the tab of the lever.
However Lam, in the same field of endeavor, teaches (fig. 9-12G) of a surgical instrument having a lever (74+78) including a tab 78 extending into a housing 72 (see fig. 11) and a lever handle 74 extending out from the housing 72 (see fig. 11), the lever connected to a drive assembly (120+228; see fig. 11 and [0103]) such that pivoting the lever relative to the housing from a first position to a second position translates the drive assembly to thereby move at least one of first or second jaw members relative to the other (see [0088] and [0103]-[0104]); a latch assembly 130 (see [0105]) configured to releasably secure the lever in the second position, the latch assembly including a pin 134 extending from the tab 78 of the lever (see fig. 12A and [0105]) and a pin track 138 disposed within the housing (see fig. 12A), the pin 134 configured to travel through the pin track 138 along a first path 142 to lock the latch assembly (see [0108]) and along a second path  144 to unlock the latch assembly (see [0108]).
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Claim 1 of U.S. Patent No. 8,945,175 as modified to have the latch assembly including a pin extending from the tab of the lever as taught by Lam, for the purpose of being able to maintain the position of the lever relative to the housing and thus the orientation of the jaws at one or more positions during operation of the actuation mechanism (see Lam [0105]).
Regarding claim 32, claim 1 of U.S. Patent No. 8,945,175 claims: the pin is positioned outside of the pin track when the lever is in the first position and the pin is positioned inside of the pin track when the lever is in the second position (col. 11 ln. 46-48).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771